Citation Nr: 0842136	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residual scars of the 
right leg. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in November 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

In November 2008, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for scars on his right 
leg which he contends are the result of an in-service injury 
incurred while a field wireman in Japan.  He testified to 
having been hospitalized in Sapporo, Japan for a period of 
roughly three months, beginning in January 1953.  

The veteran's service treatment records were not located at 
the National Personnel Records Center (NPRC).  The RO made 
further efforts to locate records by requesting unit reports 
and hospital reports.  These requests were based on 
preliminary information pulled from the veteran's DD Form 
214, Report of Separation, and his initial recollections of 
the date of treatment.  

Evidence submitted since those requests were made includes a 
December 1953 Letter of Acceptance from the veteran's 
commanding officer, indicating that the veteran had been 
under his command for the preceding 16 months.  The 
letterhead shows the 29th AAA Battalion (AW) (SP).  This is 
different from the veteran's DD Form 214, which lists the 
24th AAA Battalion.  As the RO requested records from the 24th 
Bn, which was stationed in Korea, instead of the 29th Bn, 
which was stationed in Japan, an additional search must be 
conducted.  

In his hearing before the undersigned, the veteran testified 
that he was not sure when he was hospitalized, but that he 
believed it to be in the early part of 1953, specifically 
referencing January.  When the RO requested hospital records 
from Sapporo, Japan, the request was for the period from 
March to May.  An additional request should be made beginning 
in January.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

1.  Request the National Personnel Records 
Center (NPRC) to search for unit records, 
morning reports, and Surgeon General's 
Office records for the 29th AAA Battalion 
(AW) (SP) APO 201 in an attempt to confirm 
the veteran's injury and subsequent 
hospitalization in or around January to 
March 1953.  Also request any active duty 
inpatient clinical records for that time 
period from the 8165th ASU, Sapporo, Japan. 

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



